Citation Nr: 1825928	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-58 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) and periods of Inactive Duty for Training (INACDUTRA) in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2017).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is likely related to his service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing entitlement to service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a).

The Veteran's military personnel records clearly identify that the Veteran served on at least two periods of ACDUTRA, from May 3, 1958 to November 2, 1958 and July 11, 1959 to July 25, 1959.  For purposes of VA compensation claims, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110.

Here, the evidence supports incurrence of tinnitus during the aforementioned periods of ACDUTRA.  In June 2014 the Veteran underwent a private audiology examination administered by Dr. M.H. who also offered an opinion that the Veteran had tinnitus that was attributable to his military service.  Additionally, the Veteran has maintained that he experienced in-service noise exposure as a result of his work with tanks.  This is consistent with the Veteran's military occupational specialty (MOS) as a heavy weapons infantryman and assignment to the 2nd Medium Tank Battalion of the 185th Armor. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Because the Veteran has claimed he experiences tinnitus, experienced significant in-service noise exposure from tanks, which is corroborated by his MOS and assignments, the Board finds the Veteran credible.  Furthermore, this nexus between service and the Veteran's current tinnitus is supported by the opinion of Dr. M.H.  Therefore, entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

To date no service treatment records (STRs) have been associated with the Veteran's claims file.  An October 2014 response to a records request noted "no STRS located;" however, the AOJ made no formal documentation of either the efforts made to find them or any formal finding that they were unavailable.  Given the nature of the Board's de novo review, and VA's duties to assist the Veteran and ensure that the record is complete, the claim will be remanded to determine whether there are any records available, to include from other sources.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran underwent a June 2014 private audiological examination which included results that meet the requirements for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Based on the private audiological examination performed, Dr. M.H. opined that the Veteran had bilateral hearing loss "most likely, directly related to [the Veteran's] service."  However, no rationale was offered in support of this conclusion.

Given the insufficient opinion of record, the Board's grant of the service connection for tinnitus based on conceded in-service noise exposure, the possible existence of ACDUTRA STRs, and the possibility that Veteran may have hearing loss in both ears for VA compensation purposes, a VA examination and opinion for hearing loss should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate steps to obtain all service department examination and treatment records not already on file, specifically service treatment records pertaining to his periods of Reserve and National Guard service should be obtained and added to the electronic claims folder.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran in writing.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the nature and likely etiology of his bilateral hearing loss.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions.

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's bilateral hearing loss is due to the Veteran's active service?

The examiner should specifically comment on the June 2014 audiological examination and opinion of Dr. M.H. and the Veteran conceded in-service noise exposure.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


